Citation Nr: 0900987	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
2 claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to November 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's October 2008 hearing he testified that 
he has had his glucose monitored and pre-diabetes treated at 
VA medical facilities for the last two and a half years.  The 
most updated VA treatment records should be obtained.  See 38 
C.F.R. § 3.159(c)(2).  The veteran also testified that he is 
currently treating his condition through restricted diet and 
exercise and testing with a meter each morning to check his 
glucose.  He indicated that his blood glucose sometimes goes 
up to about 130 two to three times a week when he is not 
watching what he eats.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. 

There continues to be a question of whether the veteran is 
better characterized as having a diagnosis of diabetes 
mellitus, type 2 or impaired fasting glucose (pre-diabetes).  
The Board observes that the veteran last had a VA diabetes 
mellitus examination for compensation and pension purposes in 
November 2006.  The veteran's last VA examination was more 
than two years ago and he has apparently undergone further 
testing and treatment.  Additionally, the veteran claims that 
his glucose levels are often above 130 in a week when he does 
not follow his dietary restrictions.  The Board also notes 
that the veteran has received diabetes mellitus education and 
is monitoring his glucose levels on equipment provided by VA.  

Therefore, the Board finds that a thorough and 
contemporaneous VA examination would certainly assist the 
Board in clarifying whether the veteran suffers from diabetes 
mellitus or impaired fasting glucose (pre-diabetes).  This 
examination should take into account any additional records 
of medical treatment not of record and also obtained via this 
remand.  Such examination would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran's 
treatment records from the VA medical 
center in Columbia, South Carolina, dated 
from October 2008 to the present.


2.  When the above has been accomplished, 
schedule the veteran for a VA medical 
examination to determine whether the 
veteran has a current diagnosis of 
diabetes mellitus or impaired fasting 
glucose (pre-diabetes).  The entire claims 
file and a copy of this remand must be 
made available to the designated examiner.  
The examination report should include a 
discussion of the veteran's documented 
medical history and assertions and offer a 
complete rationale for the given 
diagnosis.  

3.  After the development requested above 
has been completed to the extent possible, 
again review the record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


